DETAILED ACTION
Claims 1-5, 7-11, 13-23, 25, 26, and 28-30 are presented for examination.
Claims 1, 11, 19, 26, and 30 are amended.
Claims 6, 12, 24, and 27 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The objection to the claims has been withdrawn based on Applicant’s amendment.
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive. The reasons set forth below.
The Applicant argues:
(1)	Cao fails to disclose or suggest, either explicitly or implicitly, "encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, a second modulation and coding scheme, or a second rank that is different from a corresponding one of at least one of a first redundancy version, a first modulation and coding scheme, or a first rank of the first encoding configuration associated with the plurality of first transport block portions that are received on the first link," as recited in amended independent claim 1, [Remarks, pages 9-12].
The Examiner respectfully disagrees with these arguments.

As per the first argument
As indicated in the previous rejection and below, Cao discloses wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, a second modulation and coding scheme, or a second rank that is different from a corresponding one of at least one of a first redundancy version, a first modulation and coding scheme, or a first rank of the first encoding configuration [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, … that is different from a corresponding one of at least one of a first redundancy version, … (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)].
  
Regarding encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version or a second modulation and coding scheme that is different from a corresponding one of at least one of a first redundancy version or a first modulation and coding scheme, Cao discloses in Figure 16, paragraphs 0116, 0123, 0129, 0131, 0172, 0176, and 0202.
[AltContent: textbox (CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval][AltContent: textbox (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme  )]      
    PNG
    media_image1.png
    481
    536
    media_image1.png
    Greyscale


Figure 16 illustrates CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2, and CUE2 generates a parity CB PCB1 for CBG2 using an outer code based on CBG2.
[0116] …, the CUE may use the same redundancy version (RV) or a different RV. In the SL transmission, the CUE may also send SL control information …. 
[0123] In this example, CUE.sub.1 successfully decoded all the CBs in the data block TB1. CUE.sub.2 successfully decoded all CBs in TB1 except CB2, which belongs to CBG1. The TUE successfully decoded all CBs in TB1 except CB1 and CB2 of CBG1 and CB6 of CBG2.
[0129] In the second category of UE cooperating schemes of the present disclosure, rather than sending selected CBGs/CBs or the entire TB (possibly with different RVs) during the cooperation phase, CUEs instead send an outer coded version of selected CBGs or the entire TB. The outer code can further reduce the amount of retransmission data for more efficient cooperation. 

[0131] When a first network device, such as a BS or UE, has data to transmit to a second network device in the form of a plurality of bits, the first network device will first partition the plurality of bits into a plurality of chunks. Each chunk is referred to as an information code block (CB). A TB may be partitioned into the plurality of information CBs, or the plurality of information CBs may be mapped to one or more TB s for transmission, depending upon the implementation. In some cases, the plurality of information CB s may be grouped into a plurality of CBGs, as discussed previously. In some embodiments, a cyclic redundancy check (CRC) for the TB may be first appended to the TB before segmentation of the TB to different CBs. The first network device appends a CRC check to each information CB and then encodes each information CB using a channel code to obtain an encoded information CB. The channel code used is implementation specific and different channel codes may be applied to different information CBs. Examples of channel codes that may be used include polar codes, turbo codes, and low-density parity-check (LDPC) codes. The encoding of individual CBs is referred to as “inner coding” or “applying an inner code”.

[0172] …: a first multicast phase and a second cooperation phase. In the first multicast phase, the original transmitter, e.g., a BS or a LUE, sends a TB containing multiple information CBs to the CUEs and TUE. If a CUE decodes the TB successfully, it can cooperate by sending a number of parity CBs generated using the outer code. The generation of the parity CBs may be based on an outer code applied to the whole TB. An example of this is shown in FIG. 14, in which an outer code is applied to all the information CBs of an entire TB, TB1, that includes eight information CBs to generate ten parity CBs identified as P1-P10.

[0176] …. In an alternative cooperation scheme using outer code in accordance with the second category of cooperative transmission schemes of the present disclosure, a CUE may still cooperate even if it does not decode the entire TB. For example, a CUE may generate the desired number of parity CBs based on less than all code block groups of the transport block, i.e., based on all the decoded CB(s) and not include the CB(s) it does not decode. In this case, a CUE cooperates based on a best effort scenario, because the CB it does not decode may be successfully decoded by the TUE or the TUE may 

[0202] …. In such an embodiment, the CUE may retransmit the whole TB or may generate an outer coded version of the TB and transmit the outer coded version to the TUE. …. When an outer code is used, the CUE may generate an outer coded version of information based on all the CBs or CBGs it can successfully decode. In one example, the CUE may transmit one or more parity CBs based on all the CBs that it successfully decode or all the CBs within the CBGs that it successfully decodes. In another example, the CUE may generate one or more parity CBs for each CBG it has successfully decoded, where each parity CB is generated based on an outer coded version of the CBs within a CBG.


In other words, Cao discloses a cooperation phase at the relay node (e.g., CUE1) wherein using an outer code the relay generates a second transport block portions (e.g., PCB1) based on all the original information CBs of successfully decoded portions and sends PCB1 to the TUE in a second transmission. Regarding retransmission, Cao discloses retransmitting select CBGs that the relay node (CUE) decoded successfully but that were not decoded by the TUE.

Therefore, given that Cao discloses CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme, then Cao clearly discloses encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version or a second modulation and coding 

Regarding the rejection of claims 11, 19, and 26, claims 11, 19, and 26 recite the same limitations as set forth in claim 1, the response to claim 1 is also applicable to claims 11, 19, and 26, and thus please refer to the response to claim 1 above.

Regarding the dependent claims 2-5, 7-10, 13-18, 20-23, 25, and 28-30, Applicant has not made specific arguments pertaining to why the cited references do not teach the recited claims. Without such arguments, the Examiner cannot respond and is not persuaded by such argument.

In view of above, it is clear that the system/methods of the cited art disclose the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al., (hereinafter Cao), U.S. Publication No. 2020/0259600.

As per claim 1, Cao discloses a method of wireless communications by a relay node [fig. 6A, paragraphs 0001, 0075, 0098, a method of wireless communications by a relay node (the SL communication capabilities of UE cooperation)], comprising: 
attempting, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 
encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block [fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is different from the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is different from the first encoding configuration (two different categories, first DL multicast phase; second SL HARQ feedback)], wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, a second modulation and coding scheme, or a second rank that is different from a corresponding one of at least one of a first redundancy version, a first modulation and coding scheme, or a first rank of the first encoding configuration [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, … that is different from a corresponding one of at least one of a first redundancy version, … (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)]; and
transmitting, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].

As per claim 2, Cao discloses the method of claim 1, further comprising: 
omitting unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, omitting unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)].

As per claim 3, Cao discloses the method of claim 2, further comprising: 
mapping the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions [fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, mapping the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].

As per claim 4, Cao discloses the method of claim 3, 
wherein the second resource allocation includes less resource elements that the first resource allocation [paragraphs 0065, 0097, wherein the second resource allocation includes less resource elements that the first resource allocation (CUE may transmit at least one code block based on less than all code block groups of the transport block during the SL cooperation phase)].

As per claim 5, Cao discloses the method of claim 3, 
wherein mapping the one or more second transport block portions to a second resource allocation includes shifting a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 16, paragraphs 0147, 0148, 0151, 0170, 0183, 0205, wherein mapping the one or more second transport block portions to a second resource allocation includes shifting a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions (shift based outer code which can correct an arbitrary number of failed CBs)].

As per claim 7, Cao discloses the method of claim 1, further comprising: 
transmitting control information to indicate a part of the second encoding configuration different from the first encoding configuration [paragraphs 0055, 0064, 0109, 0120, 0207, 0210, transmitting control information to indicate a part of the second encoding configuration different from the first encoding configuration (BS may send scheduling information via a control channel (e.g. downlink control information (DCI)))].

As per claim 8, Cao discloses the method of claim 1, 
wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 9, Cao discloses the method of claim 1, 
wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 10, Cao discloses the method of claim 1, 
fig. 7, 16, paragraphs 0005, 0122, 0131, 0179, wherein the plurality of first transport block portions and the one or more second transport block portions are code block groups (the transport block comprising a plurality of code block groups)].

As per claim 11, Cao discloses a method of wireless communications by a relay node [fig. 6A, paragraphs 0001, 0075, 0098, a method of wireless communications by a relay node (the SL communication capabilities of UE cooperation)], comprising: 
attempting, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 	
encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is a same configuration as the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is a same configuration as the first encoding configuration (CUE may use the same redundancy version (RV))], wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, a second modulation and coding scheme, or a second rank that is different from a corresponding one of at least one of a first redundancy version, a first modulation and coding scheme, or a first rank of the first encoding configuration [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, … that is different from a corresponding one of at least one of a first redundancy version, … (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)]; 
mapping, at the relay node, the one or more second transport block portions to the resource allocation [fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, mapping, at the relay node, the one or more second transport block portions to the resource allocation (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].
replacing, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, replacing, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)]; and
transmitting, from the relay node, the one or more second transport block portions on a second link according to the resource allocation [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link according to the resource allocation (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].

As per claim 16, Cao discloses the method of claim 11, 
wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting a downlink transmission, wherein the second link comprises a sidelink and the first link comprises an access link (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 17, Cao discloses the method of claim 11, 
wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink  [paragraphs 0061, 0101, wherein transmitting the one or more second transport block portions comprises transmitting an uplink transmission, wherein the second link comprises an access link and the first link comprises a sidelink (a link between network and UE, such as uplink and downlink or a sidelink between UE and UE)].

As per claim 18, Cao discloses the method of claim 11, 
wherein the plurality of first transport block portions and the one or more second transport block portions are code block groups [fig. 7, 16, paragraphs 0005, 0122, 0131, 0179, wherein the plurality of first transport block portions and the one or more second transport block portions are code block groups (the transport block comprising a plurality of code block groups)].

As per claim 19, Cao discloses a relay node for wireless communication [fig. 4, paragraphs 0004, 0064, 0087, 0095, a relay node for wireless communication (a cooperating UE (CUE) act as relays for other UEs)], comprising: 
a memory configured to store instructions [fig. 2, paragraph 0081, a memory configured to store instructions (memory 208 stores instructions and data)]; and 
at least one processor communicatively coupled with the memory [fig. 2, paragraphs 0078, 0081, at least one processor communicatively coupled with the memory (executed by the processing unit(s) 200)], wherein the at least one processor is configured to: 
attempt, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 
encode, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block [fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encode, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is different from the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is different from the first encoding configuration (two different categories, first DL multicast phase; second SL HARQ feedback)], wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, a second modulation and coding scheme, or a second rank that is different from a corresponding one of at least one of a first redundancy version, a first modulation and coding scheme, or a first rank of the first encoding configuration [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, … that is different from a corresponding one of at least one of a first redundancy version, … (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2 )]; and
transmit, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link and according to the second encoding configuration (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].

As per claim 20, Cao discloses the relay node of claim 19, wherein the at least one processor is further configured to: 
omit unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, omit unsuccessfully decoded ones of the plurality of first transport block portions from the one or more second transport block portions (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)].

As per claim 21,  Cao discloses the relay node of claim 20, wherein the at least one processor is further configured to: 
map the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions [fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, map the one or more second transport block portions to a second resource allocation different from a first resource allocation of the plurality of first transport block portions (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].

As per claim 22, Cao discloses the relay node of claim 21, 
wherein the second resource allocation includes less resource elements that the first resource allocation [paragraphs 0065, 0097, wherein the second resource allocation includes less resource elements that the first resource allocation (CUE may transmit at least one code block based on less than all code block groups of the transport block during the SL cooperation phase)].

As per claim 23, Cao discloses the relay node of claim 21, 
wherein to map the one or more second transport block portions to a second resource allocation, the at least one processor is further configured to shift a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 16, paragraphs 0147, 0148, 0151, 0170, 0183, 0205, wherein mapping the one or more second transport block portions to a second resource allocation includes shifting a part of the successfully decoded ones of the plurality of first transport block portions into resources previously allocated to the unsuccessfully decoded ones of the plurality of first transport block portions (shift based outer code which can correct an arbitrary number of failed CBs)].

As per claim 25, Cao discloses the relay node of claim 19, wherein the at least one processor is further configured to: 
transmit control information to indicate a part of the second encoding configuration different from the first encoding configuration [paragraphs 0055, 0064, 0109, 0120, 0207, 0210, transmit control information to indicate a part of the second encoding configuration different from the first encoding configuration (BS may send scheduling information via a control channel (e.g. downlink control information (DCI)))].

As per claim 26, Cao discloses a relay node for wireless communication [fig. 4, paragraphs 0004, 0064, 0087, 0095, a relay node for wireless communication (a cooperating UE (CUE) act as relays for other UEs)], comprising: 
fig. 2, paragraph 0081, a memory configured to store instructions (memory 208 stores instructions and data)]; and 
at least one processor communicatively coupled with the memory [fig. 2, paragraphs 0078, 0081, at least one processor communicatively coupled with the memory (executed by the processing unit(s) 200)], wherein the at least one processor is configured to: 
attempt, at the relay node [paragraphs 0004, 0064, at the relay node (cooperating UEs (CUEs), act as relays for other UEs)], to decode a plurality of first transport block portions of a transport block [paragraphs 0064, 0099, 0149, 0172, 0180, (CUEs improve their chance of decoding the data transmitted by the original transmitter; CUE1 successfully decoded all the CBs in the data block TB1)], wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration [fig. 7, paragraphs 0076, 0111, 0116, 0121, 0172, 0209, wherein the plurality of first transport block portions are received on a first link in allocated resources according to a first encoding configuration (the first category, CUEs in the cooperation phase send a selected number of CBGs or CBs to the TUE; different wireless links using different wireless technologies and/or protocols; e.g., a first multicast phase 501)]; 	
encode, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions [fig. 4, 7, 16, paragraphs 0087, 0097, 0112, 0124, 0173, 0182, encoding, at the relay node, successfully decoded ones of the plurality of first transport block portions according to a second encoding configuration to define one or more second transport block portions corresponding to the transport block (e.g., a second cooperating SL cooperation phase 511; CUE can participate in the cooperation phase 411 by resending at least a portion of the data packet that the CUE successfully received from the BS in the first phase 401 through SL transmission to the TUE)], wherein the second encoding configuration is a same configuration as the first encoding configuration [fig. 4, paragraphs 0064, 0086, 0102, wherein the second encoding configuration is a same configuration as the first encoding configuration (CUE may use the same redundancy version (RV))], wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, a second modulation and coding scheme, or a second rank that is different from a corresponding one of at least one of a first redundancy version, a first modulation and coding scheme, or a first rank of the first encoding configuration [fig. 16, paragraphs 0055, 0090, 0116, 0123, 0129, 0131, 0172, 0176, 0202, wherein encoding the successfully decoded ones of the plurality of first transport block portions according to the second encoding configuration comprises encoding according to at least one of a second redundancy version, … that is different from a corresponding one of at least one of a first redundancy version, … (CUE1 receives first transport block portions using one of at least one of a first redundancy version or a first modulation and coding scheme and CUE1 transmits first transport block portions using one of at least one of a second redundancy version or a second modulation and coding scheme; CUE1 generates a parity CB PCB1 using an outer code based on CBG1 and a parity CB PCB1 for CBG2 using an outer code based on CBG2)];  
fig. 4, 7, paragraphs 0065, 0097, 0098, 0176, mapping, at the relay node, the one or more second transport block portions to the resource allocation (less than all code block groups of the transport block, i.e., based on … not include the CB(s) it does not decode; CUE can participate in the cooperation phase 431 by resending at least a portion of the data packet that the CUE successfully received from the LUE in the first SL multicast phase 421 through SL transmission to the TUE)].
replace, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation [fig. 7, paragraphs 0097, 0124, 0138, 0141, 0145, 0176, replacing, at the relay node, unsuccessfully decoded ones of the plurality of first transport block portions with blank resources in the resource allocation (CUE2 retransmits all the CBs in CBG2, and does not retransmit the CBs in CBG1 because it did not decode CBG1 correctly; CB decoding fails, these bits are treated as known to be erased)]; and
transmit, from the relay node, the one or more second transport block portions on a second link according to the resource allocation [fig. 4, 7, 16, paragraphs 0121, 0124, 0125, 0182, transmitting, from the relay node, the one or more second transport block portions on a second link according to the resource allocation (in the cooperation phase 511, the CUEs retransmit to the TUE in a second transmission; different wireless links using different wireless technologies and/or protocols)].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao, in view of Baldemair et al., (hereinafter Baldemair), U.S. Publication No. 2021/0068138.

As per claim 13, Cao discloses the method of claim 11, Cao does not explicitly disclose further comprising: determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and skipping inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and skipping inclusion of the reference signal in the transmitting of the one or more second transport block portions paragraphs 0012, 0028, 0098, 0102, skipping inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including the reference signal only overlapping with the unsuccessfully decoded ones as taught by Baldemair because it would provide the Cao's method with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 14, Cao discloses the method of claim 11, Cao does not explicitly disclose further comprising: determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determining that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein transmitting the one or more second transport block portions further includes transmitting the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including the reference signal only overlapping with the unsuccessfully decoded ones as taught by Baldemair because it would provide the Cao's method with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 15, Cao discloses the method of claim 11, Cao does not explicitly disclose further comprising: determining that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal based on the 
However, Baldemair teaches determining that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determining that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein transmitting the one or more second transport block portions further includes transmitting the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein transmitting the one or more second transport block portions further includes transmitting the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Cao by including the reference signal only overlapping with the successfully decoded ones as taught by Baldemair because it would provide the Cao's method with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 28, Cao discloses the relay node of claim 26, Cao does not explicitly disclose wherein the at least one processor is further configured to: determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and skip inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and skip inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, skip inclusion of the reference signal in the transmitting of the one or more second transport block portions based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including Baldemair, paragraphs 0051, 0061].

As per claim 29, Cao discloses the relay node of claim 26, Cao does not explicitly disclose wherein the at least one processor is further configured to: determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions; and wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determine that a reference signal symbol in the transport block only overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal according to a muting rule or a muting indication and based on the reference signal only overlapping with the unsuccessfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including the reference signal only overlapping with the unsuccessfully decoded ones as taught by Baldemair because it would provide the Cao's node with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

As per claim 30, Cao discloses the relay node of claim 26, Cao does not explicitly disclose wherein the at least one processor is further configured to: determine that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions; and wherein to transmitting the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions.
However, Baldemair teaches determine that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions [fig. 1, paragraphs 0097, 0098, determine that a reference signal symbol in the transport block overlaps with the unsuccessfully decoded ones of the plurality of first transport block portions and also overlaps with at least one of the successfully decoded ones of the plurality of first transport block portions (scheduled transmission (e.g. CSI, SR) that partly overlap with the scheduled ACK /NACK transmission)]; and wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions [paragraphs 0012, 0028, 0098, 0102, wherein to transmit the one or more second transport block portions, the at least one processor is further configured to transmit the reference signal based on the reference signal overlapping with the at least one of the successfully decoded ones of the plurality of first transport block portions (the dropped transmission can be transmitted on the ACK /NACK resource)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the node described in Cao by including the reference signal only overlapping with the successfully decoded ones as taught by Baldemair because it would provide the Cao's node with the enhanced capability of improving transmission reliability [Baldemair, paragraphs 0051, 0061].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al., U.S. Publication No. 2020/0235876, discloses SL transmissions between cooperating UEs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469